DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farrell et al. (US 20200019575 A1, hereafter Farrell).

	Regarding claim 2, Farrell teaches a system for enhancing a printed book comprising, 
	a. a printed book with zero, one or more printed visible indicium per page (Figs. 1 and 4, [0017]-[0018], where there is a printed document 101 with indicium 103), 
	b. one or more playback devices ([0068], where the computing device 201 comprises a plurality of playback devices),
	c. a first device configured with a user activated switch and logic and circuitry to communicate with a second device ([0040], where the user can perform a tap to initiate the scan of visual indicium, the logic and circuitry being the means for accepting the tap; [0068]-[0071], where the user’s device can communicate wirelessly with other devices in a network environment),
	d. a second device configured with logic and circuitry to accept data from the first device and logic and circuitry to run an application ([0068]-[0071], where there is a second device for the computing device to transmit data to, a second device at least necessarily running an application for receiving the transmitted data),
	e. content to be played on a playback device ([0018], where there exists associated digital content), 
	f. a database containing, predetermined content to be played correlated with a predetermined visual indicium ([0029], where there is a database which associates indicium with content), 
	g. a first means, to identify what printed book is being read (Figs. 2-4, [0027]-[0029], where printed icon 402 identifies the book to an optical scanner), 
	h. a second means, for the user to identify what playback devices are desired to be utilized (Figs. 2-4, [0028]-[0030], where page indicium 401 indicates location within the book), 
	i. a third means, for the user to indicate when the user sees a visual indicium by activating the user activated switch on the first device ([0040], where the user can perform a tap to initiate the scan of visual indicium), 	
	j. a fourth means, to play the predetermined content when the predetermined visual indicium is indicated by the user ([0046]-[0047], [0068], where the computing device 201 includes a display and speaker and employs them appropriately based on the desired supplemental digital content), 
	whereby an environmentally immersive experience is created for the user ([0046]-[0047], where the user is immersed in the bible study environment with both historically relevant background information of the text as well as prompts for further study).

	Regarding claim 3, Farrell teaches the system for enhancing a printed book of Claim 2, wherein the first means, to identify what printed book is being read, comprises: a machine readable indicium printed on the printed book indicating the book identification and logic and circuitry on the second device configured to read the machine readable indicium (Figs. 2-4, [0027]-[0029], where printed icon 402 identifies the book to an optical scanner; [0068]-[0071], where the device reading the user indicia can be wirelessly communicating with a plurality of devices for playback).

	Regarding claim 4, Farrell teaches the system for enhancing a printed book of Claim 2, wherein the first means, to identify what printed book is being read, comprises: logic and circuitry configured to accept input from a user on the second device ([0040], where the user can perform a tap to initiate the scan of visual indicium, the logic and circuitry being the means for accepting the tap; [0069]-[0070], where the networked second device can include any of a plurality of devices with input means such as workstations and laptop devices).

	Regarding claim 6, Farrell teaches a system for enhancing a printed book comprising, 
	a. a printed book with zero, one or more printed machine readable indicium per page (Figs. 1 and 4, [0017]-[0018], where there is a printed document 101 with indicium 103), 
	b. one or more playback devices ([0068], where the computing device 201 comprises a plurality of playback devices), 
	c. a first device configured with a user activated switch and logic and circuitry to communicate with a second device ([0040], where the user can perform a tap to initiate the scan of visual indicium, the logic and circuitry being the means for accepting the tap; [0068]-[0071], where the user’s device can communicate wirelessly with other devices in a network environment),
	d. a second device configured with logic and circuitry to accept data from the first device and logic and circuitry to run an application ([0068]-[0071], where there is a second device for the computing device to transmit data to, a second device at least necessarily running an application for receiving the transmitted data),
	e. content to be played on a playback device ([0018], where there exists associated digital content), 
	f. a database containing predetermined content to be played correlated with a predetermined machine readable indicium ([0029], where there is a database which associates indicium with content), 
	g. a first means, to identify what printed book is being read (Figs. 2-4, [0027]-[0029], where printed icon 402 identifies the book to an optical scanner), 
	h. a second means, for the user to identify what playback devices are desired to be utilized (Figs. 2-4, [0028]-[0030], where page indicium 401 indicates location within the book), 
	i. a third means, to identify an indicium near where the user is reading in the printed book by the user scanning the indicium with device one ([0040], where the user can perform a tap to initiate the scan of visual indicium), 
	j. a fourth means, to play the predetermined content when the predetermined machine readable indicium is scanned ([0046]-[0047], [0068], where the computing device 201 includes a display and speaker and employs them appropriately based on the desired supplemental digital content), 
	whereby an environmentally immersive experience is created for the user ([0046]-[0047], where the user is immersed in the bible study environment with both historically relevant background information of the text as well as prompts for further study).



Response to Arguments

Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive.
On pages 8 and 9 of Applicant’s arguments/remarks, it is asserted that the “current invention is directed at ease of user for the user” and that “user input is through a simple ‘next’ switch.” Example switches such as “the switch may be attached to a book jacket” or “user input may be swiping a wearable device such as a ring” are given. Applicant summarizes Farrell as requiring “a user to manipulate a computing device with a user readable display device to scan a printed icon and then provides a user additional related content to review on the computing device” and directly quotes paragraphs [0027]-[0032].
While the Examiner notes the cited examples of Applicant’s invention (the first device being a switch attached to a book jacket or a wearable device such as a ring), the differences between either of these examples and the invention of Farrell is not reflected in the claim language. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the given examples) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Farrell teaches a first device (e.g., the user readable display device that scans indicia on a medium) and, further, that this first device may communicate over a network with any of a number of second devices (Farrell [0061], [0068]-[0071]). As cited above in the rejection, Farrell reads on the claims as currently written.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller (US 20090266898 A1) teaches a ring-mounted system for scanning indicia such as bar codes (Abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692